IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 05-10003
                          Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

RUSSELL ROBINSON,
                                       Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                      USDC No. 4:04-CR-104-ALL-A
                         --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Russell Robinson has

requested leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Robinson has received a copy of counsel’s motion and brief but

has not filed a response.      Our independent review of the brief

and the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.